Citation Nr: 0024465	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-04 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for ankylosis of the right (major) wrist, with 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to August 
1946, and from October 1950 to December 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  The veteran was scheduled 
for a videoconference hearing on August 21, 2000, but he 
indicated, in a VA Form 21-4138 that was submitted and signed 
by his representative five days before the hearing, that he 
wished to cancel his request for said hearing.


REMAND

As noted above, the veteran indicated, through his state 
representative, that he wished to cancel his request for a 
hearing.  Consequently, the videoconference hearing that had 
been scheduled for August 21, 2000, on the matter on appeal 
was in effect canceled.  The Board notes, however, that the 
veteran's representative had also asked, in a VA Form 646 
that was submitted two weeks before the above referenced VA 
Form 21-4138, that, "[s]hould the appellant not be able to 
attend the personal hearing and providing he continues his 
appeal please provide us the opportunity to supplement this 
646."  Since it is apparent that the veteran wishes to 
continue his appeal, this case should be remanded to the RO, 
to provide the veteran's representative with the requested 
opportunity to supplement the August 2000 VA Form 646.

In view of the foregoing, the above matter is remanded to the 
RO for the following additional development:

The RO should provide the veteran's 
representative with the requested 
opportunity to supplement the August 2000 
VA Form 646.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




